DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/10/21 and 8/16/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,975,583. Although the claims at issue are not identical, they are not patentably distinct from each other because the critical features of the instantly claimed invention (e.g. configured to permit the flow of at .
Claims 1-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,570,628. Although the claims at issue are not identical, they are not patentably distinct from each other because the critical features of the instantly claimed invention (e.g. configured to permit the flow of at least 100 gallons per minute) are claimed in ‘628. The references relied upon below and cited reasonably suggest the limitation not explicitly claimed in ‘628.
Claims 1-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,777,489. Although the claims at issue are not identical, they are not patentably distinct from each other because the critical features of the instantly claimed invention (e.g. configured to permit the flow of at least 100 gallons per minute) are claimed in ‘489. The references relied upon below and cited reasonably suggest the limitation not explicitly claimed in ‘489.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 16-21 and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Day, US 2,182,795.
Regarding claims 13, 17 and 21:
Day discloses an elevator trench drain (the surface drain can be used for a number of applications including with an elevator) for use adjacent the threshold of an elevator, the elevator trench drain comprising: 
a trench including: 
a base wall (3), 
a drain passageway (5) extending downwardly from the base wall to define a distal end opposite the base wall, a first wall (2) extending from the base wall to produce a first distal edge, 
a second wall extending from the base wall opposite the first wall to produce a second distal edge, 
a pair of end walls (also labeled 2) extending from the base wall and extending between the first wall and the second wall, 
a first grate seat (9) extending outwardly from the first distal edge formed by a plurality of secondary walls extending outwardly from a distal end of respective sidewalls,
a second grate seat extending outwardly from the second distal edge, and wherein the base wall, the first wall, the second wall, the pair of end walls, the first grate seat, and the second grate seat at least partially define a trench volume (refer to Fig. 2); and 
a grate (10) at least partially positionable within the trench volume, wherein the grate is configured to rest on and be supported by the first grate seat and the second grate seat.
Regarding claims 16 and 25:
Day discloses wherein the grate includes a plurality of parallel bars (10).
Regarding claims 18-20:
Day discloses wherein the first wall is longer than at least one end wall, the first and second side walls are parallel on another, wherein the trench defines a major axis extending along the length of the trench, and wherein the drain passageway is centered along the major axis of the trench.
Regarding claim 24:
Day discloses wherein the trench volume forms an open top at an opening height, and wherein the grate defines a top surface, and wherein when the grate is supported by the first grate seat and the second grate seat the top surface is at the opening height.

Claims 21 and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stonecipher et al., US 2013/0326806.
Regarding claim 21:
Stonecipher discloses an elevator trench drain (the surface drain can be used for a number of applications including with an elevator) for use adjacent the threshold of an elevator, the elevator trench drain comprising: 
a trench including: 
a base wall (12), 
a drain passageway (20) extending downwardly from the base wall to define a distal end opposite the base wall, a first wall extending from the base wall to produce a first distal edge, 
a second wall extending from the base wall opposite the first wall to produce a second distal edge, 
a pair of end walls extending from the base wall and extending between the first wall and the second wall (refer to Fig. 7), 
a first grate seat (42) extending outwardly from the first distal edge formed by a plurality of secondary walls extending outwardly from a distal end of respective sidewalls,
a second grate seat extending outwardly from the second distal edge, and wherein the base wall, the first wall, the second wall, the pair of end walls, the first grate seat, and the second grate seat at least partially define a trench volume (refer to Fig. 5); and 
a grate (40) at least partially positionable within the trench volume, wherein the grate is configured to rest on and be supported by the first grate seat and the second grate seat.
Regarding claims 25-26:
Stonecipher discloses wherein the grate includes a plurality of parallel bars (refer to Fig. 9) wherein the grate includes a plurality of supports (the perpendicular bars beneath the parallel bars shown in Fig. 9) oriented perpendicular to each of the plurality of parallel bars.
Regarding claim 27:
Stonecipher discloses one or more anchor straps (20, refer to Fig. 2) extending outwardly from the trench proximate the base wall.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15, 22-23 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Day, US 2,182,795 in view of Huber, US 2014/0373943.
Regarding claims 14-15, 22-23 and 28-30:
Day discloses a trench drain that could be used for an elevator but does not expressly disclose what flow rate it permits or what size pipe it is configured to couple to.
Huber discloses a drain valve that can be used for buildings, floors, basements, exterior paved area, etc. (para. 0003) wherein drainage capacity can be altered for different applications by altering the drain diameter wherein 5 inch diameter achieves 132 gal/min or greater (para. 0065). Huber additionally suggests the use of a 4 inch drain for lower flow rates.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to configure the drain passageway of Day to have a 5 inch diameter allowing for greater than 100 gal/min flow rates in order to provide flow for an application that demands it (e.g. one of the many applications for the drains listed by Huber or Day). A modification of drain diameter to achieve higher flow rates yields no extraordinary or unexpected results as suggested by Huber. Additionally, it would have been obvious to provide a drainage outlet that is configured for attaching to 4 inch drain pipe, the alteration being directed to size and yielding no extraordinary or unexpected results. It is noted that, as claimed, the passageway is required to be configured to be coupled to a 4 inch drain pipe and configured to permit a flow of at least 100 gallons per minute of water therethrough. It is not required that the passageway include both a 4 inch drain pipe and wherein the 4 inch drain pipe permits a flow of 100 gallons per minute. Day modified in view of Huber reasonably suggests a passageway that may be configured to permit a flow of at least 100 gallons per minute. Additionally Huber suggests wherein the passageway may be configured to be coupled to a 4 inch drain pipe.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Day, US 2,182,795 in view of Huber, US 2014/0373943 further in view of Stonecipher et al., US 2013/0326806.
Regarding claim 31:
Day does not, though Stonecipher discloses one or more anchor straps (20, refer to Fig. 2) extending outwardly from the trench proximate the base wall.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide anchor straps as suggested by Stonecipher to the trench drain of Day in order to provide a means for a flush installation and attachment (para. 0033 of Stonecipher).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633